Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications:  Original application, filed 21 December 2021, and IDS, filed 21 December 2021.

2. 	Claims 1-20 are pending.  Claims 1, 14, and 18 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 21 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


4. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13, 1-3, 7, 1, 19, and 20, respectively, of U.S. Patent No. 11,238,126 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13, 1-3, 7, 1, 19, and 20 of Patent 11,238,126 B2 contain every element of claims 1-20, respectively, of the instant application and thus anticipate the claim of the instant application.  The claim of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katic (U.S. Publication 2015/0220500 A1) in view of Kumar (U.S. Publication 2014/0136973 A1).
As per independent claim 1, Katic teaches a method implemented by at least one computing device (See Katic, paragraphs 0069-0072), the method comprising:
receiving, by the at least one computing device, a request via a network for digital content that is available via a network address address (See Katic, paragraphs 0042, 0069-0072, and 0050, describing that in response to the user entering a hyperlink, such as URL 306, into the composition prompt 302, the social networking system retrieves a set of data from the content host server targeted by the hyperlink; e.g. responsive to receiving a valid hyperlink from a composition prompt of an interface at an electronic device, the social networking system retrieves and parses data from the location referenced by the hyperlink);
identifying, by the at least one computing device, an originator that corresponds to a service provider system that originated the request (See Katic, paragraphs 0050, 0042, and 0069-0072, describing that the social networking system determines the preview data from the source code of the target web page, and the publisher of the target web page can specify meta tags to provide hints, or possible candidates for each of the preview elements);
locating, by the at least one computing device, customization data that corresponds to the identified originator (See Katic, paragraphs 0075-0077, describing that positive indicators for an image include the determination that an image is a full-scale version of an image in an image gallery (e.g., above a threshold/comparatively larger size, resolution, etc.), while other images in the set are thumbnail images or otherwise of a lower resolution, smaller size, etc.);
generating, by the at least one computing device, a link preview of digital content available via the network address based on the located customization data (See Katic, paragraphs 0064, 0077-0078, and 0084, describing that the social networking system automatically generates a preview for the online content referenced by the hyperlink in response to receiving a complete and valid hyperlink...Using the preview element candidates, the one or more servers automatically select the appropriate preview elements by considering signals for each potential preview element, as generated by the analysis of the acquired content).
Katic does not teach expressly:
caching, by the at least one computing device, the link preview of the digital content, the link preview selectable to cause navigation to the network address to access the digital content, however, Kumar teaches this limitation (See Kumar, paragraph 0012, describing prefetching content pages, such as web pages, of various content sites, and generating and caching previews of these pages).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the caching of preview pages of Kumar with the generated link previews of Katic.  The motivation for doing so would have been to allow users to select/follow links while viewing the preview, as taught by Kumar (See Kumar, paragraphs 0012-0013).
Therefore, it would have been obvious to combine Kumar with Katic for the benefit of allowing users to select/follow links while viewing the preview to obtain the invention as specified in claim 1.
As per dependent claim 2, Katic and Kumar teach the limitations of claim 1 as described above.  Katic and Kumar also teach wherein the service provider system that originated the request includes a communication platform that supports communication between a first client device and a second client device (See Katic, paragraph 0027).
As per dependent claim 3, Katic and Kumar teach the limitations of claim 2 as described above.  Katic and Kumar also teach wherein the request is originated by the service provider system responsive to an input received from the first client device by the service provider system to share the network address in a communication with the second client device (See Katic, paragraphs 0044, 0053-0054, and 0063-0068).
As per dependent claim 4, Katic and Kumar teach the limitations of claim 2 as described above.  Katic and Kumar also teach wherein the digital content is a webpage and the service provider system implements a social network, via which, the link preview is to be shared (See Katic, paragraphs 0019, 0044, 0050, and 0068).
As per dependent claim 5, Katic and Kumar teach the limitations of claim 1 as described above.  Katic and Kumar also teach wherein the identifying is based on an identifier of a network domain from which the request originated (See Katic, paragraph 0070).
As per dependent claim 6, Katic and Kumar teach the limitations of claim 1 as described above.  Katic and Kumar also teach wherein the customization data describes a size to be used to generate the link preview (See Katic, paragraph 0077).
As per dependent claim 7, Katic and Kumar teach the limitations of claim 1 as described above.  Katic and Kumar also teach wherein the customization data describes which digital image of a plurality of digital images that are included as part of the digital content is to be included in the link preview (See Katic, paragraphs 0074-0078).
As per dependent claim 8, Katic and Kumar teach the limitations of claim 1 as described above.  Katic and Kumar also teach wherein the link preview is user selectable to navigate to the network address (See Katic, paragraph 0042).
As per dependent claim 9, Katic and Kumar teach the limitations of claim 1 as described above.  Katic and Kumar also teach wherein the customization data for the identified originator identifies a portion of the digital content for inclusion in the link preview based on a likelihood of causing selection of the link preview to cause navigation to the network address (See Katic, paragraphs 0074-0078).
As per dependent claim 10, Katic and Kumar teach the limitations of claim 1 as described above.  Katic and Kumar also teach wherein the customization data for the identified originator identifies a portion of the digital content for inclusion in the link preview based on a likelihood of causing conversion of a good or service associated with the digital content (See Katic, paragraphs 0064, 0070, and 0074-0078).
As per dependent claim 11, Katic and Kumar teach the limitations of claim 1 as described above.  Katic and Kumar also teach wherein the customization data for the identified originator identifies a portion of the digital content for inclusion in the link preview based on machine learning using a model trained based on previous link previews generated for the identified originator (See Katic, paragraphs 0064, 0070, and 0074-0078).
As per dependent claim 12, Katic and Kumar teach the limitations of claim 1 as described above.  Katic and Kumar also teach wherein the generating of the link preview includes rendering the digital content having a size based on the customization data (See Katic, paragraphs 0074-0078).
As per dependent claim 13, Katic and Kumar teach the limitations of claim 1 as described above.  Katic and Kumar also teach wherein the customization data causes the link preview generated for the originator to differ from a different link preview generated for a different originator (See Katic, paragraphs 0020-0023 and 0032).
As per independent claim 14, Katic teaches a non-transitory computer-readable storage medium comprising instructions that are executable by at least one processor to perform operations… (See Katic, paragraph 0102).
Independent claim 14 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 15, Katic and Kumar teach the limitations of claim 14 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 16, Katic and Kumar teach the limitations of claim 15 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 17, Katic and Kumar teach the limitations of claim 14 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per independent claim 18, Katic teaches a system (See Katic, paragraphs 0026-0028) comprising:
one or more hardware processors; and a machine-readable storage medium storing instructions that are executable by the one or more hardware processors to perform operations… (See Katic, paragraphs 0026-0028 and 0102).
Independent claim 18 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 19, Katic and Kumar teach the limitations of claim 18 as described above.  Katic and Kumar also teach wherein the customization data is based on demographic data of the originator (See Katic, paragraphs 0035-0038, 0055-0060, and 0074-0078).
As per dependent claim 20, Katic and Kumar teach the limitations of claim 18 as described above.  Katic and Kumar also teach wherein the originator implements a social network (See Katic, paragraphs 0019, 0044, 0050, and 0068).



6. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.





Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Khajuria (U.S. Publication 2020/0201818 A1) discloses handling previews of remotely stored content objects.
- Lo (U.S. Publication 2019/0384850 A1) discloses content capture across inverse sources.
- Coven (U.S. Publication 2019/0108419 A1) discloses combining outputs of data processing services in a cloud-based collaboration platform.
- Schmid (U.S. Publication 2017/0373993 A1) discloses generating and processing action-based links.
- Hayden (U.S. Publication 2017/0177552 A1) discloses remote browsing and searching.
- Katic (U.S. Publication 2015/0220499 A1) discloses generating preview data for online content.
- Taylor (U.S. Publication 2013/0080421 A1) discloses historical browsing session management.
- Walsh (U.S. Publication 2011/0173188 A1) discloses mobile document previews.
- Shigetake (U.S. Patent 7,319,470 B2) discloses content delivery methods.
- Jain (U.S. Patent 9,749,202 B1) discloses remote session preview management.


8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176